[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Mahoning Cty. Bar Assn. v. Mickens, Slip Opinion No. 2018-Ohio-2630.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2018-OHIO-2630
              MAHONING COUNTY BAR ASSOCIATION v. MICKENS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as Mahoning Cty. Bar Assn. v. Mickens, Slip Opinion No.
                                   2018-Ohio-2630.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—
        Conditionally stayed six-month suspension.
     (No. 2017-1726—Submitted January 24, 2018—Decided July 10, 2018.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2017-028.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Charles Gary Mickens, of Youngstown, Ohio, Attorney
Registration No. 0052024, was admitted to the practice of law in Ohio in 1991.
        {¶ 2} On December 8, 2016, we publicly reprimanded Mickens for
neglecting a probate matter, failing to communicate with the fiduciary for that
probate estate, and failing to advise his clients that he did not maintain professional-
                             SUPREME COURT OF OHIO




liability insurance. Disciplinary Counsel v. Mickens, 151 Ohio St.3d 302, 2016-
Ohio-8022, 88 N.E.3d 920.
       {¶ 3} In a formal complaint certified to the Board of Professional Conduct
on June 29, 2017, relator, Mahoning County Bar Association, charged Mickens
with several ethical violations relating to the representation of a single client who
retained him in December 2003—approximately eight years before the conduct for
which Mickens was previously disciplined.
       {¶ 4} A panel of the board considered the cause on the parties’ consent-to-
discipline agreement. See Gov.Bar R. V(16). The parties stipulated that Troy
Carlton retained Mickens to pursue an insurance claim arising from a structure fire.
Carlton paid a $500 retainer plus $300 for the filing fee and gave Mickens all of the
paperwork he had received from the insurance company. After Mickens failed to
return Carlton’s phone calls, Carlton became frustrated and stopped calling, but he
never sought or retained new counsel.        During a chance meeting at a local
courthouse in late 2016, Carlton asked Mickens about the status of his case.
Mickens stated that he would look into it, but Carlton never heard from him again.
Mickens has admitted that he did not resolve the matter with the insurance company
or file suit on Carlton’s behalf and that he owes Carlton a refund of $800. He also
admitted that he did not carry malpractice insurance during the representation and
that he has no recollection of having informed Carlton of that fact.
       {¶ 5} The parties stipulated and the board found that the conduct set forth
above violated Prof.Cond.R. 1.3 (requiring a lawyer to act with reasonable
diligence in representing a client), 1.4(a)(2) (requiring a lawyer to reasonably
consult with a client about the means by which the client’s objectives are to be
accomplished), 1.4(a)(3) (requiring a lawyer to keep a client reasonably informed
about the status of a matter), 1.4(a)(4) (requiring a lawyer to comply as soon as
practicable with reasonable requests for information from a client), and 1.4(c)
(requiring a lawyer to inform a client if the lawyer does not maintain professional-




                                         2
                                      January Term, 2018




liability insurance and obtain a signed acknowledgment of that notice from the
client).1 Relator agreed to dismiss one additional alleged violation.
         {¶ 6} Stipulated aggravating factors include Mickens’s prior disciplinary
offenses and a selfish motive, see Gov.Bar R. V(13)(B)(1) and (2), and mitigating
factors include Mickens’s full and free disclosure to the board, his cooperative
attitude toward the disciplinary proceedings, and evidence of his good character
and reputation, see Gov.Bar R. V(13)(C)(4) and (5).
         {¶ 7} The board recommends that we adopt the parties’ consent-to-
discipline agreement and suspend Mickens from the practice of law for six months,
with the entire suspension stayed on the conditions that he make restitution of $800
to Carlton within 60 days of our order, complete six hours of continuing legal
education (“CLE”) in law-office management, serve one year of monitored
probation, and engage in no additional misconduct.                            In support of its
recommendation, the board noted that in Columbus Bar Assn. v. Kluesener, 150
Ohio St.3d 322, 2017-Ohio-4417, 81 N.E.3d 457, we adopted a consent-to-
discipline agreement and imposed a conditionally stayed six-month suspension for
similar rule violations arising from an attorney’s neglect of a matter. We note that
in Disciplinary Counsel v. Simon, 146 Ohio St.3d 44, 2016-Ohio-535, 51 N.E.3d
605, we also imposed a conditionally stayed six-month suspension on an attorney
with prior discipline who failed to reasonably communicate with two clients,
neglected the legal matter of one of those clients, and failed to inform the other
client that he did not maintain professional-liability insurance.
         {¶ 8} Based on the foregoing, we agree that Mickens’s conduct violated
Prof.Cond.R. 1.3, 1.4(a)(2) through (a)(4), and 1.4(c) and that a six-month


1
  To the extent that Mickens’s misconduct commenced before February 1, 2007, the effective date
of the Rules of Professional Conduct, but continued after that effective date, the acts comprise single
continuing ethical violations whether charged under the Rules of Professional Conduct, the former
Disciplinary Rules of the Code of Professional Responsibility, or both. See, e.g., Disciplinary
Counsel v. Freeman, 119 Ohio St.3d 330, 2008-Ohio-3836, 894 N.E.2d 31, ¶ 1, fn. 1.




                                                  3
                             SUPREME COURT OF OHIO




suspension, stayed on the recommended conditions, is the appropriate sanction for
that misconduct. We therefore adopt the parties’ consent-to-discipline agreement.
       {¶ 9} Accordingly, Charles Gary Mickens is suspended from the practice of
law in Ohio for six months, with the entire suspension stayed on the conditions that
he pay restitution of $800 to Troy Carlton within 60 days of this order, complete
six hours of CLE in law-office management in addition to the requirements of
Gov.Bar R. X, serve a one-year period of monitored probation in accordance with
Gov.Bar R. V(21), and engage in no further misconduct. If Mickens fails to comply
with any condition of the stay, the stay will be lifted and he will serve the full six-
month suspension. Costs are taxed to Mickens.
                                                              Judgment accordingly.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, FISCHER, and
DEWINE, JJ., concur.
       DEGENARO, J., not participating.
                                _________________
       David C. Comstock Jr., Bar Counsel, for relator.
       Charles Gary Mickens, pro se.
                                _________________




                                          4